Citation Nr: 0411050	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-12 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected gout, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South Carolina 
(the RO).  


Procedural history

The veteran served on active duty from December 1972 to February 
1994.

The veteran was granted service connection for psoriasis and gout 
in a May 1994 rating decision; he was awarded noncompensable 
ratings for both conditions.  

In February 2002, the RO received the veteran's claims of 
entitlement to an increase in the disability rating assigned for 
psoriasis and gout.  In a January 2003 rating decision the RO 
granted an increased rating for both conditions, increasing the 
rating for psoriasis to 30 percent disabling and the rating for 
gout to 20 percent disabling.  In regards to the veteran's 
service-connected gout, the veteran filed a timely notice of 
disagreement (NOD) with the January 2003 rating decision.  In his 
NOD the veteran noted disagreement with the January 2003 rating of 
the disability represented by his gout and stated that he 
requested a 40 percent disability rating for gout.  An appeal was 
initiated and perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in April 2003.  

Issue not on appeal

As discussed above, in a January 2003 rating decision, the RO 
granted an increased rating for service-connected psoriasis to 30 
percent disabling.  The veteran has not disagreed with that 
rating.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's gout is manifested by incapacitating exacerbations 
occurring three or more times a year.



CONCLUSION OF LAW

The criteria for a 40 percent disability rating for gout have been 
met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected gout, which is currently 
evaluated as 20 percent disabling.  He specifically contends that 
his gout meets the criteria for a 40 percent disability rating.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not pertinent 
here, the VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions of 
the VCAA and the implementing regulations are, accordingly, 
applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The Board observes that the veteran was notified by the April 2003 
Statement of the Case (SOC) of the pertinent law and regulations 
and of the need to submit additional evidence on his claim.  More 
significantly, a letter was sent to the veteran in April 2002 
which specifically discussed the pertinent provisions of the VCAA.  
Crucially, the veteran was informed by means of this letter as to 
what evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained that 
VA would obtain government records and would make reasonable 
efforts to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to identify 
the custodian of any records.  The Board notes that even though 
the letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b). 

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in January 2003, prior to the 
expiration of the one-year period following the April 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and provides 
that nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the Secretary from making a decision on a 
claim before the expiration of the one-year period referred to in 
that subsection.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the notice was sent prior to adjudication of the issue 
by the RO.  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his claim and 
which evidence the VA would obtain for him and which evidence he 
was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  
In particular, the RO obtained private medical records identified 
by the veteran as being relevant to his claim.  The RO provided 
the veteran with a VA examination in December 2002.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; he indicated in his 
substantive appeal that he did not want a BVA hearing, and he did 
not request a hearing before the RO.  See 38 C.F.R. § 3.103 
(2003).  

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the law.  Under these 
circumstances, the Board can identify no further development that 
would avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board 
will proceed to a decision on the merits.   

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003). The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual disorders in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Specific schedular criteria will be discussed below.


Analysis

As noted above, the veteran seeks an increased disability rating 
for his service-connected gout, which is currently evaluated as 20 
percent disabling under the VA Rating Schedule, Diagnostic Code 
5017.  Specifically, the veteran has requested an increased rating 
up to 40 percent disabling.

In general, a claim for increased rating is considered a claim for 
the maximum rating available under the VA Rating Schedule for the 
disability in question.  
See AB v. Brown, 6 Vet. App. 35 (1993) [a claimant is presumed to 
be seeking highest schedular rating].  In this case, however, the 
veteran's NOD specifically limited his appeal to a request for a 
40 percent disability rating.  Nowhere in the additional 
correspondence, including the substantive appeal, did the veteran 
rescind or amend his request for a 40 percent disability rating, 
nor did he assert that his disability had worsened beyond the 
requested 40 percent disability rating.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A request for an increased rating must be viewed in light of the 
entire relevant medical history. See 38 C.F.R. §§ 4.1, 4.41 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

The December 2002 VA examination report, a March 1994 VA 
examination report and an October 2002 private medical opinion 
signed by Dr. K.B., M.D. and Dr. E.A.S., M.D. all state that the 
veteran has presented with a history of periodic arthritis, most 
likely gout.  In order to definitively diagnose gout, aspiration 
testing for uric acid crystals must be conducted during a flare-
up.  Although these tests have not been done, both the VA 
examiners and the private doctors have concluded that the 
veteran's most probable diagnosis is gout.  His private doctors 
have been providing him with treatment for gout and have 
additionally provided a medical opinion which rules out psoriatic 
arthritis or other syndromes as being the cause of the veteran's 
symptomatology.  

In light of the lack of aspiration testing, the Board has given 
thought as to whether it would be useful to schedule another 
examination at a time when the veteran's gout is active so that 
aspiration testing can be conducted.  See Ardison v. Brown, 6 Vet. 
App. 405, 408 (1994) [where fluctuating conditions escape 
detection on examination, VA must conduct an examination during 
the active stage of the disease].  However, such a remedy not 
feasible in this case. See Voerth v. West, 13 Vet. App. 117 
(1999). In Voerth, the Court distinguished Ardison as follows: " . 
. . in Ardison the appellant's worsened condition would last weeks 
or months while here the appellant's worsened condition would last 
only a day or two." Voerth, 13 Vet. App. at 122- 3.  As gout is 
characterized by unforeseeable flare-ups which may last for a 
period of only several days, requiring that the veteran be 
referred for additional testing during a flare up to confirm the 
diagnosis is not, as stated, feasible.  The medical evidence of 
record, specifically, the December 2002 VA examination report and 
the October 2002 private medical opinion, does not offer an 
alternate or more suitable diagnosis than gout for the veteran's 
symptomatology, therefore rating under Diagnostic Code 5017 will 
be continued.  

Specific schedular criteria - gout

Under Diagnostic Code 5017, gout, the disability is rated under 
Diagnostic Code 5002, rheumatoid arthritis.  The following levels 
of disability are included:

As an active process:

With constitutional manifestations associated with active joint 
involvement, totally incapacitating...100 percent;

Less than the criteria for 100 percent but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times every year 
or a lesser number over prolonged periods...60 percent;

Symptom combinations productive of definite impairment of health 
objectively supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year...40 percent; 

One or two exacerbations a year in a well-established 
diagnosis...20 percent.

Schedular rating

Based upon the review of the evidence of record, and for reasons 
which will be expressed in greater detail below, the Board finds 
that the veteran's overall level of symptomatology is consistent 
with that enumerated for a 40 percent rating.  

Diagnostic Code 5017 is rated without reference to limitation of 
motion of affected parts and is rated under Diagnostic Code 5002.  
Diagnostic Code 5002 rates, in part, on the basis of the frequency 
and duration of attacks, as well as on the existence of health 
impairment and incapacitation.  

The medical evidence of record provides statements from both the 
private physicians and the VA examiner that the veteran's history 
of acute episodic arthritis is more consistent with gout as 
opposed to other types of arthritis or joint disease.  The medical 
evidence indicates that the veteran's joints, with the possible 
exception of the right wrist, have not suffered any fixed changes 
as a result of his gout flare-ups.  The treatment records of the 
private physicians indicate that the veteran reports that between 
flare ups his joints return to normal function and he is free from 
pain.  The veteran's private physicians have placed him on 
medication in an attempt to reduce and control the gout flare-ups.  
The VA examination references the veteran's report that after he 
began taking the medication his frequency of gout symptoms 
decreased and he had only 1 flare up in the proceeding two month 
period leading up to his December 2002 VA examination.  The 
medical evidence confirms that the veteran's symptomatology is 
consistent with gout and also indicates that veteran has reported 
health impairment during flare ups to include severe pain, 
swelling and increasing duration and frequency of flare-ups. 

The Board has considered the veteran's descriptions and statements 
regarding the frequency, duration and impact of his flare-ups.  
The Board is cognizant that the veteran has some medical training 
and apparently has been employed as a registered nurse.  The 
veteran is competent to report on his symptoms and to some extent 
to render medical opinions.  See Goss v. Brown, 9 Vet. App. 109 
(1996) [to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill in 
diagnosing and treating human ailments]; see also 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
But see Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the Board 
looks at factors such as the individual knowledge and skill in 
analyzing the medical data] See also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility of 
testimony] and Pond v. West, 12 Vet. App. 341, 346 (1999) [same 
applies to medical opinions].  

The veteran stated in his appeal that he suffered more than two 
incapacitating episodes per year, which included swelling and 
severe joint pain.  The medical reports associated with the file 
include the veteran's description of the flare-ups and the 
veteran's statement that during flare-ups he is unable to walk or 
stand and the associated pain is constant.  Although the Board is 
aware of the veteran's self-interest, the Board can identify 
nothing in the record that would cause the Board to discount the 
veteran's credibility in reporting the frequency or character of 
his symptoms.  

Accordingly, considering all aspects of the veteran's disability, 
the Board concludes that the symptomatology associated with the 
veteran's gout most closely approximates health impairment and 
incapacitating exacerbations occurring three or more times a year.  
Specifically, the veteran reports attacks in excess of two per 
year and the history of pain, swelling and need to rest his joints 
during such exacerbations constitute a health impairment as 
contemplated under this disability rating.  Such evidence supports 
a 40 percent disability rating under Diagnostic Code 5017.

As noted above, this appeal has been limited to the matter of the 
veteran's entitlement to a 40 percent rating for gout.  Even if 
the veteran had not limited his appeal, his symptomatology does 
not approximate the criteria needed for the establishment of a 60 
percent or a 100 percent disability rating.  Specifically, the 
medical evidence does not make reference to any findings of weight 
loss or anemia or other severe health impairment.  Additionally, 
the medical evidence of record indicates that the veteran's joints 
return to normal between flare-ups and the veteran has reported 
that he does not have joint pain between flare-ups.  Therefore, 
the veteran's gout does not create the objective severe health 
impairment needed to establish entitlement to a rating in excess 
of a 40 percent disability rating.  

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2003), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In this case, the RO considered the matter of an extraschedular 
rating in the April 2003 SOC.  The Board can therefore consider 
the matter.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board notes 
that as discussed above, the veteran specifically limited his 
appeal to an increased rating for a 40 percent disability rating.  
This limitation of the appeal would indicate that an 
extraschedular rating has not been requested by the veteran and 
that the veteran is not contending that his disability is such 
that it must be compensated outside the existing rating schedule.  

In any event, the veteran has not identified any factors which may 
be considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  Indeed, it does not appear that the 
veteran is contending that his gout creates an exceptional or 
unusual disability picture.  The veteran's sole contention is that 
an increased 40 percent rating under the schedular rating would 
adequately compensate his disability. 

The record does not show that the veteran has required any 
hospitalizations related to his gout.  However, the current 
evidence of record does include reference to interference in 
employment due to gout attacks.  Specifically, in the veteran's 
January 2003 NOD, the veteran stated that the frequency and 
severity of his gout attacks had been a factor in his then-current 
unemployment.  Although there is no question that the veteran 
experiences problems due to his service-connected gout which would 
translate to difficulty in employment, these symptoms have been 
considered and, as discussed above, a 40 percent disability rating 
has been assigned under Diagnostic Codes 5017.  See 38 C.F.R. §§ 
3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992)and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that industrial 
capabilities are impaired].

In short, a preponderance of the evidence does not support the 
proposition that the veteran's service-connected gout presents 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards so 
as to warrant the assignment of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) (2003).  Accordingly, extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases expressed above, the Board 
concludes that a 40 percent disability rating is appropriate. The 
benefit sought on appeal is allowed.



ORDER

Entitlement to an increased evaluation of 40 percent for gout is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



